Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenneth Glass (Reg. 42,587) on May 2, 2022 / May 3, 2022.

The application has been amended as follows: 

1. (Currently Amended) A laminated circuit board structure comprising:
	a printed circuit board substrate including wiring traces on a first wiring face of the printed circuit board substrate;
	a prepreg layer formed over the first wiring face of the printed circuit board substrate, the prepreg layer having no wiring traces; 
	a  plurality of patches, respective ones of the patches comprising[;]:
		a flexible non-conductive substrate having a wiring face; and
		wiring traces formed on the wiring face of the flexible non-conductive substrate, the flexible non-conductive substrate having an area smaller than an area of the prepreg layer, the lateral extent of the wiring traces not extending laterally beyond the lateral extent of the flexible non-conductive substrate, 

	respective  ones of the patches laminated to the prepreg layer with the wiring face of the flexible non-conductive substrate  facing the first wiring face of the printed circuit board structure and the wiring face of the flexible  non-conductive substrate  in contact with and pressed into the prepreg layer, wherein portions of the prepreg layer fill  provides a solder resist layer for the laminated circuit board structure.

2. (Currently Amended) The laminated circuit board structure of claim 1  comprising;
	at least one opening formed through the flexible non-conductive substrate of respective ones of the patches and communicating with at least one wiring trace on the wiring face of the flexible non-conductive substrate ; and
	a conductive material disposed in each of the at least one opening and in electrical contact with the at least one wiring trace on the wiring face of the flexible non-conductive substrate.

Claims 5-7: Canceled.
8. (Currently Amended) The laminated circuit board structure of claim 1  comprising:
	conductive traces on a second wiring face of the printed circuit board substrate;	
	a first conductive via formed through the printed circuit board substrate making electrical contact between one of the wiring traces on the first wiring face of the printed circuit board substrate and one of the conductive traces on the second wiring face of the printed circuit board substrate; and
	a second conductive via formed through the prepreg layer and in electrical contact with one of the wiring traces formed on the wiring face of the flexible non-conductive substrate 
Claims 10-11: Canceled.
12. (Currently Amended) The laminated circuit board structure of claim 1 where the non-conductive substrate  is formed from polyimide.
13. (Currently Amended)  A laminated circuit board structure  
	a printed circuit board substrate including wiring traces on a first wiring face of the printed circuit board substrate;
	a prepreg layer formed over the first wiring face of the printed circuit board substrate, the prepreg layer having no wiring traces; 
	a  plurality of patches, respective ones of the patches comprising:
		a flexible non-conductive substrate having a wiring face; 
		wiring traces formed on the wiring face of the flexible non-conductive substrate, the flexible non-conductive substrate having an area smaller than an area of the prepreg layer and less than 1000 mm2, the lateral extent of the wiring traces formed on the wiring face of the flexible non-conductive substrate not extending laterally beyond the lateral extent of the flexible non-conductive substrate, 
	the  respective ones of the patches laminated to the prepreg layer with the wiring face of the flexible non-conductive substrate facing the first wiring face of the printed circuit board structure and the wiring face of the flexible non-conductive substrate 
	a conductive material disposed in at least one opening that extends through the flexible non-conductive substrate of one of the patches, the conductive material in electrical contact with the at least one wiring trace formed on the wiring face of the flexible non-conductive substrate of the one of the patches; and
	an integrated circuit die or surface mount component in electrical contact with the conductive material disposed in the at least one opening that extends through the flexible non-conductive substrate of one of the patches.

Claims 14-18: Canceled.
19. (Currently Amended) A laminated circuit board structure comprising:
	a printed circuit board substrate including wiring traces on a first wiring face of the printed circuit board substrate;
	a prepreg layer formed over the first wiring face of the printed circuit board substrate, the prepreg layer having no wiring traces; 
	a  plurality of patches, respective ones of the patches comprising;
		a flexible non-conductive substrate having a wiring face, the flexible non-conductive substrate formed of polyester or polyimide; 
		a die attach area, wiring traces and input and output pads formed in a copper layer disposed on the wiring face of the flexible non-conductive substrate, the flexible non-conductive substrate having a uniform thickness and an area smaller than an area of the prepreg layerthe lateral extent of the wiring traces not extending laterally beyond the lateral extent of the flexible non-conductive substrate,
	
	 respective ones of the patches laminated to the prepreg layer with the wiring face of the flexible non-conductive substrate  facing the first wiring face of the printed circuit board structure and the wiring face of the flexible non-conductive substrate  in contact with and pressed into the prepreg layer, wherein portions of the prepreg layer fill  interstices between the wiring traces on the wiring face of the flexible non-conductive substrate and wherein the flexible non-conductive substrate  provides a solder resist layer for the laminated circuit board structure;
	a conductive material disposed in at least one opening that extends through the flexible non-conductive substrate of one of the patches, the conductive material in electrical contact with the at least one wiring trace formed on the wiring face of the flexible non-conductive substrate of the one of the patches; and
	an integrated circuit die in electrical contact with the conductive material disposed in at least one opening that extends through the flexible non-conductive substrate of the one of the patches.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-4, 8-9, and 12:
	A laminated circuit board structure with limitation “a plurality of patches, respective ones of the patches comprising: a flexible non-conductive substrate having a wiring face; and wiring traces formed on the wiring face of the flexible non-conductive substrate, the flexible non-conductive substrate having an area smaller than an area of the prepreg layer, the lateral extent of the wiring traces not extending laterally beyond the lateral extent of the flexible non-conductive substrate” in combination with other claimed limitations of the base claim 1 has not been disclosed by prior art of record taken alone or in combination.
	Regarding claim 13:
	A laminated circuit board structure with a limitation  “a plurality of patches, respective ones of the patches comprising: a flexible non-conductive substrate having a wiring face; wiring traces formed on the wiring face of the flexible non-conductive substrate, the flexible non-conductive substrate having an area smaller than an area of the prepreg layer and less than 1000 mm2, the lateral extent of the wiring traces formed on the wiring face of the flexible non-conductive substrate not extending laterally beyond the lateral extent of the flexible non-conductive substrate” in combination with other claimed limitations of the base claim 13 has not been disclosed by prior art of record taken alone or in combination. 
	Regarding claim 19 and 20:
	A laminated circuit board structure with the limitation “a plurality of patches, respective ones of the patches comprising; a flexible non-conductive substrate having a wiring face, the flexible non-conductive substrate formed of polyester or polyimide; a die attach area, wiring traces and input and output pads formed in a copper layer disposed on the wiring face of the flexible non-conductive substrate, the flexible non-conductive substrate having a uniform thickness and an area smaller than an area of the prepreg layer, the lateral extent of the wiring traces not extending laterally beyond the lateral extent of the flexible non-conductive substrate” in combination with other claimed limitations of the base claim 19 has not been disclosed by prior art of record taken alone or in combination.
All the elected claims are examined for patentability. The restriction requirement for the species, as set forth in the Office action mailed on February 25, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847
                                                                                                                                                                                             IBP / May 4, 2022